COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00063-CV


Weatherford Texas Hospital                  §   From County Court at Law No. 1 of
Company, L.L.C. d/b/a Weatherford
Regional Medical Center
                                            §   Parker County (CIV-11-0806)

v.
                                            §   January 23, 2014


Katherine F. Smart                          §   Opinion by Justice McCoy

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Weatherford Texas Hospital Company,

L.L.C. d/b/a Weatherford Regional Medical Center shall pay all costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By    /s/ Bob McCoy____________
                                            Justice Bob McCoy